Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered November 13, 1997, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*478Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Alexander, 176 AD2d 947; People v Harvey, 175 AD2d 138). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant was not deprived of the effective assistance of counsel (see, People v Hobot, 84 NY2d 1021).
The defendant’s remaining contentions are without merit. Joy, J. P., Thompson, Krausman and Goldstein, JJ., concur.